 10DECISIONSOF NATIONALLABOR RELATIONS BOARDPeninsular & Occidental Steamship Company and Green Trad-ing CompanyandSeafarers'International Union of NorthAmerica, Atlantic and Gulf District,AFL-CIO.CaseNo.12-CA-255.July 10, 1961DECISION AND ORDEROn September 2-1, 1959, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the Inter-mediate Report attached hereto.Thereafter, the Respondents andthe General Counsel filed exceptions thereto and the Respondents fileda supporting brief.'The Board' has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase 3 and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the following additions andmodifications.JurisdictionThe Respondent contends that the Board is without jurisdiction toproceed in this matter and, assuming such jurisdiction, that it wouldnot effectuate the policies of the Act to assert jurisdiction in this case.It thus moved that the complaint be dismissed.The unfair labor practices alleged in this case involve,inter alia,the crew of the SSFlorida.A full discussion of the control and1As set forthin our decision inWest India Fruit and Steamship Company, Inc.,130NLRB343, footnote4, the Attorney General of the UnitedStates was permitted to inter-vene in this and theWest Indiacase,and inEastern Shipping Corporation,McCormickShipping Corporation,132 NLRB 930, and, in his brief, filed November 18, 1960, pre-sented on behalfof the Departmentof State andDepartmentof Defense certain considera-tions of international law and national defense policy bearing upon issues common to -the three cases.2On February7, 1961,Respondent filed a motion"to disqualifyBoard Member JosephAlton Jenkinsfrom participation,deliberation and decision"in this case.As Mr.Jenkinsresigned,effectiveMarch 28, 1961,as a Memberof the Board,the motionismoot withrespect to his participationin the decision of this case.As for his "participation,delibera-tion and decision"at prior stages of the proceeding,seeWestIndia Fruit, supra,foot-note 6, in which the motion to disqualify is denied.3 On May18, 1960, the Board issued a notice of hearing consolidating the present casewithWestIndia Fruit and Steamship Company, Inc.,supra,andEastern ShippingCorporation,McCormickShipping Corporation, supra,for purposes of oral argument oncertain jurisdictional and public policy issues commonto the threecases.The hearingwas heldon May 31, 1960, and all parties in the consolidatedcases wererepresented bycounsel and participated in the argument.See WestIndia Fruit,supra,footnote 5.Allrequestsfor reargument or additional argument have been duly deniedSeeWest IndiaFruit, supra,footnotes 5 and 6132 NLRB No. 1. PENINSULAR & OCCIDENTAL STEAMSHIP CO., ETC.11operations of theFloridaand the status of its crew is set forth in theBoard's decision inPeninsular & Occidental SteamshipCo.," a repre-sentation proceeding, and need only be outlined here.Prior to August1955, theFloridawas owned and operated by Peninsular & OccidentalSteamship Co., herein called P & 0, a Connecticut corporation, andsailed under the American flag, operating between Miami, Florida,and Havana, Cuba. In that month, P & 0 organized Blue SteamshipCompany, a Liberian corporation, and having complied with appli-cable United States laws, transferred the ship to Blue for a nominalconsideration.That company, in September 1955, duly registeredtheFloridaunder the laws of Liberia.During this same period,P & 0 and its attorneys organized, under the laws of Liberia, GreenTrading Company. On August 18, 1955, Blue chartered theFloridabareboat to Green, which on the same day entered into a time sub-charter with P & 0 for operation of the vessel. Insofar as the recordindicates, the above charter arrangements have been in effect at alltimes here material.TheFlorida,which is a passenger cruise vessel carrying some cargo,has since its transfer to Liberian registry continued to operate regu-larly out of Miami, Florida-itsde factoif notde jurehome port-tovarious foreign territories, such as Nassau in the British Bahamasand Havana, Cuba, which were ports of call at the time the unfairlabor practices involved in this proceeding occurred .5The ship isprimarily provisioned and repaired in the United States and derivesmost of its passenger trade and the bulk of its cargo at Miami. It hasnever been in Liberian waters, but is inspected by agents of theLiberian Government.6The crew of the vessel is composed primarilyof nonresident aliens.With respect to the unfair labor practices, the record here showsthat the events involved occurred in the United States, upon the highseas, and in areas under the jurisdiction of Great Britain and Cuba.As noted, they involved,inter alia,members of the crew of theFloridaand were directly related to their status as employees serving on thatvessel.The Respondents, as stated above, contend that on these facts, theBoard is without. jurisdiction under the Act to proceed in this case,4120 NLRB 1097,herein called"representation proceeding."That case involved theSSSouthern Cro88as well as theFlorida.However, theSouthern Crosswas not inoperation at the time of the hearing in this case,having been taken out of service andoffered for sale in February 1958.Whether it has in fact been sold or returned to serviceisnot reflected in the record.Before theSouthern Cro88was taken out of service, itwas operated in substantially the same manner and under the same circumstances astheFlorida.6However,after mid-November 1957 theFloridasailed only between Miami and Nassau,making two round trips a week.6In the representation proceeding,120 NLRB at 1099, the statement appears that theFloridais subject to inspection by certain United States officials and "subject to no otherinspections."However, the record here,contrary to that in the representation case, showsthat theFloridais inspected by agents of the Liberian Government 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDarguing in support of their position that (1) the Act cannot be ap-plied extraterritorially as would be required to reach the unfair laborpractices involved, (2) only the law of Liberia-that, is flag law-isapplicable to the vessel and its crew in view of its Liberian registra-tion and ownership, and (3) the National Labor Relations Act wasnot intended by Congress to apply to labor disputes between foreignemployees and .their employers.They also argue that in view of, cer-tain national defense considerations, the Board should not assertjurisdiction in this proceeding.The foregoing arguments were con-sidered at length in the Board's decision inWest India Fruit dSteamship Company, Inc.,'and the conclusions reached there estab-lish the legal framework within which the question of jurisdictionmust be decided in this case.The facts in the present case are substantially the same in manymaterial aspects as those inWest India.Thus, we have here a UnitedStates enterprise operating vessels registered under the laws of aforeign nation, maimed by predominantly alien crews, and engagedin the "foreign commerce" of the United States as that term is definedin Section 2 (6) of the Act.However, inWest India,the owner of thevessel and employer of the crew was a domestic corporation, whilehere, it is argued, such owner and employer are foreign corporations,i.e.,Blue Steamship and Green Trading, respectively. Consequently,the jurisdictional question which now must be decided is whether theinterposition of these Liberian corporations stands as a bar to thejurisdiction of the Act which would clearly cover the operations underthe, rationale of theWest Indiadecision were P & 0 directly the ship-owner and employer of the crew.In the representation proceeding the Board found that both BlueSteamship-and Green Trading are instrumentalities of P & 0 andthat P & 0 had full control of the vessel, was its beneficial owner,and was in fact the employer of its crew .8 No facts have been placedin evidence in this proceeding warranting our disturbing such find-ings and they are hereby affirmed. Consequently, the situation nowbefore us is, in substance, the same as that inWest India.Clearly,under such circumstances, the foreign incorporation of the nominalowner and operator of a vessel cannot bar the jurisdiction of the Actover an operation otherwise within the coverage of its provisions.97 130 NLRB 343 As noted in footnote 10 of theWest Indiadecision,in deciding certainjurisdictional issues present not only in that case but in the instant proceeding, fullconsideration was given not only to the arguments and positions of the parties inWestIndiabut also to those of the parties in this proceeding.Moreover,in view of the severalimportant jurisdictional issues raised in this proceeding but not fully presented in therepresentation proceeding,we have, despite our findings in that case,consideredde novothe questions relating to jurisdiction here.8120 NLRB 1100,1101, footnote 5.eCompare,Bartholomew v. Universe Tankships,Inc,263 F. 2d 437, 442(C.A 2 1959),cert denied 359 U.S. 1000;Bobolakes v. Compania Panamena Maritima San Gerissimo, PENINSULAR & OCCIDENTAL STEAMSHIP CO., ETC.13'Therefore, we find, in accord with our decision inWest India,thatthe Respondents and their maritime operations subject of the com-plaint are in, and affect, commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuate the policies of theAct to assert jurisdiction in this case.ORDER 10Upon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondents Peninsular & Occi-dental Steamship Company and Green Trading Company, their offi-cers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Seafarers' International Union ofNorth America, Atlantic and Gulf District, AFL-CIO, or in anyother labor organization of their employees, by discriminating inregard to their hire or tenure of employment, or any term or condi-,tion of employment.(b) Interrogating employees concerning their union affiliation oractivities in a manner violating Section 8 (a) (1) of the Act.(c)Threatening employees with discharge for being d member ofthe Union, for signing a union card, or for engaging in other unionactivities.(d)Engaging in surveillance of their employees for the purposeof learning of their union activities.(e)Refusing to employ or otherwise discriminating against em-ployees because they have filed charges under the Act.(f) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Seafarers' International Unionof North America, Atlantic and Gulf District, AFL-CIO, or any168 F. Supp 236, 238(D C.S.N.Y.1958),;Zielinski v Empresa Hondurena De Vaporer,113 F. Supp.93 (D.C.S N.Y. 1953).10 As noted above, the representation proceeding involved both theFloridaandSouthernCrossand in that proceeding the Board found,in agreementwith thestipulation of theparties, that a unit composed of the crews of the two vessels constituted a unit appro-priate for purposes of collective bargaining.However, betweenthe hearingin the repre-sentation proceeding and the election directed pursuant to the decision there, theSouthern,Crosswas taken out of service and apparently only the crew of theFloridaparticipatedin the election,a majority voting for the Union,and the Union was thereafter certifiedas the bargaining representative for the employees in the unit therein found appropriate.We agree with the Trial Examiner that the Respondents unlawfully refused to bargainwith the Union as the representative of its unlicensed crew.The refusal was not predi-cated on any questions concerning the appropriateness of the unit or the Union'smajoritystatus, and it was not until the hearing in this proceeding that Respondents brought tothe Board's attention that theSouthern Crosswas no longer in service.In these circum-stances we find that the certified unit remains appropriate.However, thepresent statusof theSouthern Crosscannot be finally determined on the record before us.If it hasbeen sold,the obligation to bargain pursuant to our order shall be limited to the employeesof theFlorida 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities.(g)Refusing to bargain collectively with Seafarers' InternationalUnion of North America, Atlantic and Gulf District, AFL-CIO, asthe exclusive statutory bargaining representative of its employees inthe following appropriate unit: All unlicensed personnel employedaboard the SSFloridaand SSSouthern Cross,excluding licensedpersonell, pursers, and radio operators, and supervisors as defined inthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Abelarclo Navarra, Luis Tanlayo, Jose L. Dominguez,Angel Maya, Juan Poveda, Jose Pena, Ubaldo Diaz, and MelciadesCastro immediate and full reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority orother rights and privileges, and make each of the aforesaid employeeswhole for any loss he may have suffered by reason of the Respond-'ent's discrimination against him -in the manner set forth in the sec-tion of the Intermediate Report entitled "The Remedy."(b)Upon request, bargain collectively in good faith with the above-named labor organization as the exclusive representative of all em-ployees in the appropriate unit, and embody any understandingreached in a signed agreement.(c)Preserve and, upon request, make available to the Board or-its agents, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,,and all other records necessary to analyze the amounts of backpaydue the above-named employees under the terms of this Order.(d)Post in both Spanish and English on its bulletin boards on theSSFloridaand SSSouthern Cross,and at such other places as notices.to the crews of these.vessels are normally posted and at its offices, pier,or other shore facilities at Miami, Florida, copies of the notice at-tached hereto marked "Appendix." 11Copies of said notice, to .befurnished by the Regional Director for the Twelfth Region, shall,after being duly signed by the Respondents' authorized representa-tive, be posted by the Respondents immediately upon receipt thereof,in conspicuous places, including all places where notices to employeesare customarily posted, and maintained by them for a period of 60consecutive days.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any other material.u In the event that this Order is enforced by a decree of a United States Court of-Appeals, there shall be substituted for the words"Pursuant to a Decision and Order" the-words "Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order" PENINSULAR & OCCIDENTAL STEAMSHIP CO., ETC.15(e)Notify the Regional Director for the Twelfth Region, in writ-ing,within 10 days from the date of this Order, what steps theRespondents have taken to comply herewith.MEMBERRODGERS, dissenting :For the reasons stated in my dissenting opinion inVest IndiaFruit and Steamship Company,130 NLRB 343, I do not agree withmy colleagues that policies of the Act will be effectuated by assertingjurisdiction over the Respondent's operations. I would, therefore,dismiss the complaint in its entirety.CHAIRMANMCCULLOCHand MEMBER BROWN took nopart in theconsideration of the above Decision andOrder.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Seafarers' Interna-tionalUnion of North America, Atlantic and Gulf District,AFL-CIO, or in any other labor organization of our employees,by discharging or in any other manner discriminating in regardto their hire or tenure of employment, or any term or conditionof their employment.WE WILL NOT refuse to employ or otherwise discriminateagainst employees because they have filed charges against usunder the National Labor Relations Act.WE WILL NOT question our employees concerning their unionmembership or activities, in a manner constituting interference,restraint, or coercion.WE WILL NOT threaten our employees with discharge for beingmembers of the Seafarers' International Union of North America,Atlantic and Gulf District, AFL-CIO, or any other union, or forsigning a union card, or for engaging in any other proper unionactivities.WE WILL NOT keep watch of our employees in order to learn ifthey are engaging in union activities.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Sea-farers' International Union of North America, Atlantic and GulfDistrict, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to 16DECISIONSOF NATIONALLABOR RELATIONS BOARDengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain fromsuch activities.WE WILL offer the following-named employees immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority and other rightsand privileges, and make them whole for any loss of pay theymay have suffered by reason of our discrimination against them :Melciades CastroAngel MayaAbelardo NavarraJuan PovedaLuis TamayoJose PenaJose L. DominguezUbaldo DiazWE WILL bargain collectively in good faith, upon request, withthe above-named labor organization as the exclusive representa-tive of all employees in the bargaining unit described below, withrespect to grievances, labor disputes, wages, rates of pay, hoursof employment, and other conditions of employment, and, if anunderstanding is reached, embody such understanding in a signedagreement.The bargaining unit is :All unlicensed personnel employed aboard the SSFloridaand SSSouthern Cross,excluding licensed personnel, purs-ers, and radio operators, and supervisors as defined in theAct.All our employees are free to become or remain or to refrain frombecoming or remaining members of the above-named or any otherlabororganization.PENINSULAR& OCCIDENTALSTEAMSIIIPCOMPANYAND GREEN TRADING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered,defaced, orcovered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Seafarers'International Unionof North America,Atlantic and Gulf District,AFL-CIO,herein called the U1,non,theGeneral Counsel of the NationalLaborRelations Board, herein respectivelycalled the General Counsel' and the Board,by theRegionalDirector for theTwelfth Region(Tampa, Florida),issued a complaint,dated October 2,1958, whichwas thereafter amended at the hearing and during a recess in December 195&,alleging therein that Peninsular&Occidental Steamship Company andGreen TradingCompany, herein called the Respondent,had engaged in and was engaging in unfair'This term specificallyincludescounsel for the General Counsel appearing at thehearing. PENINSULAR & OCCIDENTAL STEAMSHIP CO., ETC.17labor practices affecting commerce within the meaning of Section 8(a)(1), (3), (4),and (5) of the National Labor Relations Act, as amended (61 Stat. 136), hereincalled the Act.Due to the complexity of the issues set forth in the complaint and the Respond-ent's answer and amendments thereto, the Trial Examiner feels that it would bebetter for all concerned to set forth below the allegations in the complaint underappropriate subsections of this report, each of which will be devoted to a particularallegation, and the Respondent's answer thereto.On October 23, 1958, the Respondent filed its answer denying the commission ofthe unfair labor practices alleged, and in addition denied that the Board had juris-diction over either it or its employees.For reasons stated immediately above, theTrial Examiner will discuss the Respondent's answer and amended answers below.The Respondent also filed on October 23, 1958, a motion to dismiss the com-plaint on the same jurisdictional grounds that it alleged in its answer.The motionwas referred to Trial Examiner Arthur E. Reyman, who denied the motion onOctober 28, 1958.Pursuant to due notice, a hearing was held November 24, 25, and 26, December9, 10, 11, 12, and 15, 1958, and January 6, 7, 8, 9, 12, 13, and 14, 1959, at Miami,Florida, before the duly designated Trial Examiner.The General Counsel, theRespondent, and the Union were represented by counsel.Full opportunity to beheard, to examine and cross-examine witnesses, to introduce pertinent evidence, toargue orally at the conclusion of the taking of the evidence, and to file briefs wasafforded all parties.Counsel for the Union (on April 3, 1959) and counsel for theRespondent (on April 6, 1959) filed well-drafted and comprehensive briefs on theissues herein?They have been carefully considered by the Trial Examiner. Counselfor the General Counsel did not file a brief with the Trial Examiner for reasonsfully set forth in the record.He did, however, read into the record a clear andconcise statement of his position in regard to the issues herein .3Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACTIt is obvious from the pleadings,the statements of counsel at the hearing herein,the briefs of the Union and the Respondent, and the oral and documentary evidencereceived at the hearing herein that the primary question involved herein is juris-dictional.In order to dispose of this question the Trial Examiner feels that it isnecessary to consider the relationship between the Union and the Respondent priorto the filing of the charges herein. In other words it is necessary to set forth hereinwhat is ordinarily referred to as "background evidence."The record herein shows that the Union started its organizational drive amongtheRespondent's unlicensed personnel sometime in the summer of 1957.OnNovember 15, 1957, the Union filed a petition for certification of representativeswith the Board's Regional Office in Tampa, Florida.Thereafter on January 15and 16, 1958, a hearing in the matter of Peninsular & Occidental Steamship Com-pany and Green Trading Company, Case No. 12-RC-241 (120 NLRB 1097), washeld in Miami, Florida, before Hubert B. Mintz, hearing officer.At the hearing intheinstantcase the parties stipulated that the testimony of the three witnesses whotestified in the representation case should be embodied hereinin toto.All wereofficers of the Respondent Company. The Trial Examiner approved the stipulation.The witnesses referred to were as follows: Kenneth Osborne, vice president andgeneral manager of Peninsular & Occidental Steamship Company; E. P. Pfaff, Jr.,auditor of Green Trading Company; and Robert F. Lord, operating manager ofGreen Trading Company. As indicated above, the foregoing were theonly witnesseswho testifiedin the representation hearing, hereinafter referred to as the "R" case.An examination of their testimony shows that it was confined to the ownership,operation, and the status of Green Trading Company under the Liberian flag. Inother words each of the witnesses testified in support of the Company's position2 At the request of the parties the Trial Examiner permitted the official reporter to re-tain the exhibit file until counsel for the Union and the Respondent completed theirbriefs; as a result the Trial Examiner did not receive the documentary evidence in thecase until April 23, 1959.8His statement will be found in the official transcript of the record at pages 859 to 871.In the considered opinion of the Trial Examiner it is such an excellent presentation of theissues involved herein that it merits consideration by all concerned. 18DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the Boardhad no jurisdictionover it, because it was registered under theLiberianflag, andsubject to the laws of Liberia and not the United States of America.On May 23, 1958, the Boardissued itsDecision and Direction of Election.Anexaminationof the Board'sDecisionclearly shows that the jurisdictionalissue wascarefully considered by the Board.The Trial Examiner takes official notice of theBoard'sfindingsand conclusionsin itsDecision and Direction of Election.Whattranspired after the Board issued its Decision and Direction of Election in the "R"caseiswell stated in the followingstipulation:Mr. SCHENERLEIN:Imight ask counselfor therespondents,since on crossexaminationhe has referred to bringing this witness and another witness up toan electionwhich was held by the National Labor Relations Board,ifwe canat this time stipulate to the dates of the events pertaining to those elections.TRIAL EXAMINER: Give the casenumber.Mr. SCHENERLEIN:Well, it would be a petition filed in Case 12-RC-241involving this verysameemployer, said petitionbeingfiled by the Seafarers'InternationalUnion of North America, Atlantic and Gulf District, AFL andCIO on November 15, 1957; and further that pursuant to the hearing held inthis case, the Boardissued a decisionof direction of the election, which is120 NLRB 147 [1097], which has been previously referred to in this recordearlier involvingthe same employer, and that pursuant to the decision anddirection of the election referred to in 120 NLRB 147 [1097],an election washeld on Thursday, June 19, 1958amongthe employees of the unit foundappropriate by theBoard in itsdecision directing the election; and as a resultof thatelection,the Seafarers'InternationalUnion of North America, Atlanticand Gulf District, AFL and CIO was certifiedas thecollectivebargainingrepresentative of the employeesand anappropriateunit wasfound by the Boardin 120 NLRB 147 [1097] on the 27th day of June, 1958.Can we stipulate as to those facts?TRIAL EXAMINER: Do you sostipulate?Mr. STEEL:I am unwillingto stipulate that it is relevantbut Iam willing tostipulate that thesefactsare authenticand that no further proof-TRIAL EXAMINER: That is all heis asking.Mr. STEEL: That no further proof need be required as to what hehas juststated.[Emphasis supplied.]As indicated above the Trial Examiner takes official notice of the Board's decisionin the "R"case.At thehearingherein the General Counsel and counsel for theRespondententered into the following stipulation insofaras certainof the "jurisdic-tional facts" are concerned.Prior to August 1955, theSS. FloridaandSS. Southern Cross 2were ownedand operated by P. & 0, a Connecticut Corporation, and sailed under theAmerican Flag.TheFloridaplied between Miami and Havana, Cuba; theSouthern Crossbetween Tampa, Key West and Havana. Both ships carriedtourists as well as cargo.Operations of the two ships became increasingly un-profitable, reachinga half milliondollar loss in 1954.The reasons for thelosswere, according to the Employers, the decline in tourist trade and thecompetition of foreign flag ships.Having failed to obtain a Federal subsidy,P. & O. was faced with the necessity of cutting operatingexpensesand especiallycrew wages.The Petitioner, who at the time represented the unlicensed per-sonnelon the two ships, refused to agree to a wage cut.As long as the shipswere under American registry, the law required that 75 percent of the crew becomposed of Americancitizens.P. & O. therefore, decided to transfer the shipsto foreign registry in order, as it conceded at the hearing, to be able to hireforeign crews whose wages in at least some classifications were about half thatbeing paid the Americanseamen.The United States Maritime Commission,upon P. & O.'s application, authorized transfer of the ships. In August 1955,P & O. organized two Liberian corporations-the White Steamship Co. (herein-after calledWhite) and the Blue Steamship Co. (hereinafter called Blue)-eachwholly owned by P. & O. Thereafter, on September 3, P. & O. for nominalconsideration transferred the two ships to White and Blue, which corporationsregistered the ships under the laws of Liberia.During this same period, P. & O.had its attorneys organize a third Liberian corporation, the Green Trading Co.The attorneys and some of their employees,actingon behalf of P. & 0., becamethe officers, directors, and stockholders of Green Trading.2Prior to the transfer of registry in 1955, theSouthern Crosswas namedSSCuba PENINSULAR & OCCIDENTAL STEAMSHIP CO., ETC.19On August 18, 1955, the Green Trading Company chartered bareboat theFloridaandSouthern Crossfrom Blue and White and on the same day enteredinto a time subcharter with P. & O. for operation of the ships... .The ships were changed to Liberian registry in September 1955.TheAmerican crew of theFloridawas then discharged and in a day or so a new,predominantly alien crew was hired.TheSouthern Crosswas in dry dock atthe time of transfer of registery and, thus, had no crew.Upon being placedback in commission, a predominantly alien crew was hired.At the time ofthe hearing herein the unlicensed crew of 113 on theFloridawas composed of3.5percentAmericans, 14.2 percent resident aliens, and 82.3 percent non-resident aliens.The corresponding breakdown for theSouthern Crosswas,out of a crew of 76, 10.6 percent Americans, 9.2 percent resident aliens and80.2 percent non-resident aliens.These unlicensed personnel were recruitedin a number of areas.However, 86 percent of those in theSouthern Cross'screw signed ship's articles in the United States, while only some 33 percent oftheFlorida'screw signed on in the United States.Although Green Trading isrequired under the time sub-charter to hire the crew members, Green Tradingactually operates through a Captain Lord, its operating manager, who is alsoP. & O. 's Marine Superintendent and is on P. & O. 's payroll only.Moreover,the wage scales for the vessels, when established, were submitted to P. & O'svice president and general manager for his approval.He also has been con-sulted before any changes were made in the scale. Furthermore, P. & O. paysmedical bills for crew members injured aboard ship and handles immigrationmatters concerning the alien members of the crew.While on board ship, the crew is under the supervision of the ship's master andother officers.Under the shipping articles signed by each crewman the "crewagrees to conduct themselves in an orderly, faithful and sober manner, in ful-fillment of their duties: obedient to the order, regulation, and instructions ofthe captain . . . and of the officers ... . The masters of both ships werehired by P. & O. and the other officers are hired by Captain Lord and CaptainOwen, both on P. & O.'s payroll, and both representing P. & O's vice presidentin hiring these officers. It might also be noted here that these officers are pre-dominantly American citizens and carry for the most part American licenses.There has been no change in the operations of the vessels since transfer ofregistry.They operate regularly out of Miami, Florida, and both their passen-gers and cargo originate for the most part at that port.TheSouthern Crosstakes on fuel in Venezuela, but otherwise the ships are principally provisionedatMiami... .Under the terms of the bareboat charter, Blue and White have no controlover the vessels and their crews, but pay a tonnage tax on the vessels to theLiberian government...None of the companies maintain an office in Liberia. There is some evidencethat Green has or has had an office in Cuba for hiring crew members.How-ever, it has a business office in Miami at the offices of P. & O.'s attorney. Itsoperating manager is located on Pier 2, Miami which is P. & O. 's address andwhich carries P & O's name only. The comptroller for P. & 0., apart frombeing a director of both Blue and White, handles federal tax matters for GreenTrading as well as for P. & O. and the two steamship companies.In addition to its contention that the Board isswithout jurisdiction over its opera-tions,4 the Respondent further contends, as it did in the "R" case, that its employeesare not "employees" within the meaning of the Act, because they are aliens.Whileit is true that the record clearly shows that at all times material herein they wereCubans, nevertheless the Trial Examiner is convinced and finds that the position ofthe Respondent in this regard is without merit, for the reason that the Board disposedof this question in the "R" case. Its finding in this regard was as follows:In contesting the Board's jurisdiction, the Employers rely upon the facts thatGreen Trading which they contend is the sole employer of the employees in-volved, is a foreign corporation and that the employees are predominantlyaliens.In support of their position the Employers argue that the Act does notapply to a foreign ship and its foreign crew.However under the circumstancesof this case we find no merit in the position of the Employers.4 The parties further stipulated in regard to certain changes in the operations of thevessels.See below614913-62-vol 132-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner desires to point out at this time that he is bound by theBoard's findings in the "R" case, in the absence of newly discovered evidence thatwas not available to the Respondent herein at the time of the hearing in the "R" caseor new and changed conditions that may have arisen since the Board's Decision andDirection of Election in that case.The Board's position in this regard is well statedin a recentcase,National Van Lines,123 NLRB 1272.5 The following excerpttherefrom follows below:On April 16, 1957, the Board issued a Decision and Direction of Election inCase No. 21-RC-4426, in which it found, contrary to the contention of theRespondent, that the Respondent's contract drivers were employees within themeaningof the Act, and not independent contractors.2On June 6, 1958, theBoard issued a Supplemental Decision and Certification of Representatives inthat case, in which it sustained the challenges to six ballots cast in the repre-sentation election, and certified the Union as the bargaining agent for theRespondent's contract drivers?On that same date, the Union requested thatthe Respondent bargain, but by answer on July 17, 1958,the Respondent re-fused to bargain on the ground that the Board's decision in the representationcase was erroneousas a matterof law, and that in any event there werechanged circumstances which rendered that decision inapplicable.The TrialExaminer found that such refusal to bargain was a violation of Section 8(a) (5)of the Act. [Emphasis supplied.]The Respondent contends that: (1) The Trial Examiner erred by refusingto admit into evidence and review the entire record of the proceedings in theprior representation case; (2) the Trial Examiner erred by placing the burdenof disproving the allegations of the complaint upon the Respondent; and(3) the Respondent has not violated Section 8(a)(5) of the Act by its refusalto bargain, because the contract drivers involved are independent contractors,and not employees, within the meaning of Section 2(3) of the Act.4With respect to contention (1), the Board has held, in a similar situationwhere it found alleged independent contractors to be employees in a priorrepresentation case, that the Trial Examiner in the subsequent refusal-to-bargaincase with respect to such employees properly refused to admit into evidence orreview the record in the prior representation case,because the Trial Examinerwasbound by the Board's finding of employee status in the representation case,andcould only consider evidence which mightshowa subsequent change insuch status.5As there stated, in the absence of evidence of changes in the factssurrounding a prior unit determination, or the presentation of evidence un-available to a respondent in the prior representation proceeding, the Board,with the approval of the courts, has uniformly refused to redetermine suchissuesin an unfair labor practice proceedingsMoreover, contrary to the con-tention of the Respondent, Section 9(d) of the Act does not require a TrialExaminer in an unfair labor practice case to admit into evidence and review aprior representation case, but only requires that upon petition for court en-forcement or review of the unfair labor practice case, the record in the repre-sentationcase be included as part of the entire record which must be filed inthe case? [Emphasis supplied.]2NationalVan Lines,117 NLRB 1213.3 NationalVan Lines,120 NLRB 1343.4As they have already been considered and rejected in the prior representationcase,we shall not consider here the Respondent's further contentions that (1) nounit appropriate for purposes of collective bargainingexists inthe Board's Twenty-firstRegion,and (2)the Regional Director's refusal to open and count the sixchallenged ballots cast in the election in the representation case was an abuse ofdiscretion which resulted in a nonrepresentative vote in the election8UnitedInsuranceCompany,122 NLRB 911, Intermediate Report, section B 2.6 Ibid , and cases there cited.'Thus, Section 9(d) provides: "Whenever an order of the Board made pursuantto section 10(c) is basedin whole orin part upon facts certified following an investi-gation pursuant to subsection (c) of this section and there is a petition for theenforcement or review of such order, such certification and the record of such Investi-gation shall be included in the transcript of the entire record required to be filedunder section 10(e) or 10(f), and thereupon the decree of the court enforcing,modifying, or setting aside in whole or in part the order of the Board shall be madeand entered upon the pleadings, testimony, and proceedings set forth in suchtranscript."5 See alsoPlant City Welding and Tank Company,123 NLRB 1140. PENINSULAR—&f,OCCIDENTAL:STEAMSHIP,CO.p,TETC.21Contrary to contention; (2), the Trial- Examiner did' not place the burden ofdisproving the allegations of the complaint upon the Respondent.In the similarUnited Insurancecase,supra,the Board held that once the General Counselhad shown the certification of the union in the representation case, and a subse-quent request and refusal to bargain, the General Counsel had established aprima faciecase of a violation of section 8(a) (5); and that even assuming thatthere was a further burden on the General Counsel to show the employee statusof the alleged' independent contractors, that burden was met by the Board'sfinding of employee status in the prior representation case, and the well-established legal principle that a state of affairs once shown to exist is pre-sumed to continue until the contrary. is shown.8 In accord with that holding,the Trial Examiner here properly found that: "The Board having found in itsDecision [in the representation case] that the contract drivers were employees,the burden was upon the Respondent in this proceeding to establish that thecircumstances upon which that decision was based no longer existed." Suchfinding did not place any burden of disproving the allegations of the complaintupon the Respondent, but only placed upon the Respondent the burden of re-butting the presumption which had been established that the contract driverswere still in an employee status.The General Counsel having established thispresumption and the remainder of his-prima faciecase, the Trial Examinerproperly placed theburden of going forward,and not .theburden of proof,upon the Respondent.8 Ibid.,Intermediate Report, section B 3, and cases cited.Insofar as this record is concerned the only new or changed condition in theRespondent's operations is found in a stipulation of the parties regarding the with-drawal of the SSSouthern Crossfrom service, and placing her in drydock for sale,and a change in the schedule of the SSFlorida.The stipulation follows below: 8TRIAL EXAMINER: All right.Does that complete your stipulation onjurisdiction?Mr. SCHENERLEIN: And with respect to the firstsentence in the same para-graph, which is the second paragraph on page 4, where it says, "There has beenno change in the operations of the vessels since transfer of registry. . ."Mr.Steelwill state what the operations of the vessels have been. It appears thatwe'll incorporate that as part of the stipulation.TRIAL EXAMINER: Mr. Steel, will you make a statement as to the stipulationproposed by General Counsel?Mr. STEEL: Yes. First, I would like to state what we are stipulating to iscommencing with the second paragraph under section designated "1" of thatdecision,commencing with the second paragraph through the next to the lastparagraph before that portion of the decision designated "A," the employer.Now, with reference to the statement in the Board's decision, there has beenno change in the operations of the vessels since transfer of registry.Theyoperate regularly out of Miami, Florida, and both their passengers and cargooriginate,for the most part,at that port.With reference to those two statements I would like to state the following:The trade route of the "Southern Cross" was changed, and I do not knowthe exact date, but not too long after August of 1955, trom Tampa, Key Westand Havana to a route of Miami, Venezuela, Dutch West Indies and return.As to the SS "Florida," she operated from September, 1955, through 1956on a thrice-weekly run trom Miami to Havana.Well, she would leave Miamieach Friday night at five p.m., and arriving Havana at approximately eight a.m.,on Saturdaymorning.She would depart from Havana at five p.m., Sunday night and arrive atMiami at eight a.m., Monday morning.She would depart from Miami at live p.m., on Monday night and arrive atHavana at eight a.m., Tuesday.She would depart from Havana at five p.m., Tuesday, arrive Miami eight a.m.,Wednesday.She would depart from Miami at five p in., Wednesday and arrive at Havanaat eight a in., Thursday; then depart Havana five p.m., Thursday and arriveMiami eight a.m., Friday.On or a few days after January 1st, 1957, the trade route of the SS "Florida"was changed in one respect.After that time she would depart from Miami at8 This stipulation should be considered along with the one set forth above, which isconcerned with certain excerpts from the Board's Decision in the "It" case. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDfive p.m., on Friday and arrive at Nassau. at. approximately eight a.m., onSaturday; then depart from Nassau at five p.m.; on Sunday, and arrive at Miamiat eight a.m., Monday.The remaining two weekly trips to Havana continue.That continued untilafter the annual dry docking of the "Florida" in September of 1957.After thedry docking the schedule of the SS "Florida" was this:-Leave Miami five p.m., Friday; arrive Nassau eight a.m., Saturday.Depart Nassau five p.m., Sunday; arrive Miami eight a.m., Monday.Depart from Miami at five p.m., on Monday; arrive Havana eight a.m.,Tuesday.Leave Havana five p.m., Thursday; arrive Miami eight a.m., Friday.That continued through November 4, 1957.For the next two weeks inNovember, 1957, the "Florida" made only one trip per week, and that was toNassau, departing Miami five p.m., Friday; arriving Nassau eight a.m., Saturday.Departing Nassau five p.m., Sunday; arriving Miami eight a.m., Monday.Commencing around the 15th to the 18th of November, 1957, the schedulewas to leave Miami five p.m., Friday, arrive Nassau eight a.m., Saturday; de-part Nassau five p.m., Sunday, arrive Miami eight a.m., Monday.Depart Miami five p.m., Monday, arrive Nassau eight a.m., Tuesday.Depart Nassau five p.m., Wednesday; arrive Miami eight a.m., Thursday..She has continued on this trade route and schedule since.The SS "Southern Cross," due to losses, was taken out of service, and hasbeen in dry dock and up for sale since, I believe it was, sometime in Februaryof 1958.The only testimony offered by the Respondent at the hearing herein in support ofitsposition on the jurisdictional question was that of Albert J. Rudick, DeputyCommissioner, Maritime Affairs for the Republic of Liberia.Rudick's offices are in New York City.He was born, raised, and educated in theUnited States of America, and at the time of the hearing herein still retained hisAmerican citizenship.He testified at great length at the hearing herein.?The TrialExaminer has thoroughly considered his testimony and the numerous exhibits thatwere offered and received in evidence during the course of his testimony.Quitefrankly the Trial Examiner is unable to find in his testimony any evidence that wouldjustify his recommending to the Board that it change its position isofar as its findingsin regard to its jurisdiction over the Respondent and its employees is concerned.Suffice it to say that he was a pleasant and cooperative witness, and on the whole histestimony was interesting and informative to all who had the privilege of hearinghim testify.Since the hearing was closed on January 14, 1959, there have been at least twocases decided by the U.S. district courts which in the considered opinion of theTrial Examiner bolster the Board's reasoning in reaching its decision to assert juris-diction over the Respondent in the "R" case.These cases will be discussed below.The first case that the Trial Examiner has reference to isAfran Transport Co. v.Maritime Union,U.S. District Court, Southern District of New York, No. 140-156,December 19, 1958, 43 LRRM 2311, January 5, 1959. In that case the plaintiff,that is the shipowners, herein referred to- as Afran, sought an injunction againstthreatened picketing and secondary boycott by the unions.The injunction wasdenied by District Judge Bryan who heard the case. The facts before the court inthis case were almost identical with those involved herein insofar as the jurisdic-tional question is concerned.The shipowners were American corporations.Thefollowing pertinent excerpt from Judge Bryan's opinion follows below:[SUPPORTING AFFIDAVITS]The complaint is supplemented by affidavits which in essence document theallegations of the complaint with respect to the threatened acts of the defendants.It is stated that the plaintiff corporations are primarily owned by leading UnitedStates oil and bulk carrier companies, and that these vessels under foreignregistry and carrying so-called "flags of convenience" are considered by theState and Defense Departments to be a valuable adjunct to the United Statesmerchant marine in times of war or emergency. The affidavits say that thetransfer of American vessels to the Liberian and Panamanian flags has beenencouraged by the policy of the United States and that the vessels, many ofwhich have been newly constructed in American yards, represent very large in-Two hundredand eighty-two pages. PENINSULAR & OCCIDENTAL STEAMSHIP CO., ETC.23vestments by American corporations. -It is pointed out that industrial carriersare not eligible for the subsidies, which are given by the United States toAmerican flag liner operations in the foreign trade, a subsidy which amountedto some $120,000,000 in 1957. ,It is stated:The subsidy is measured principally by the difference between foreigncrew wages and American crew wages which are the highest in the world.Becauseof this all bulk cargoes, such as petroleum or ore, coming to theUnited States from overseas are transported to American refineries andmills largely by foreignflag ships.It is stated that the unlicensed personnel of plaintiffs' vessels are aliens re-cruited in foreign countries, largely in Italy,. and are employed under foreignarticles.The wages and working conditions of such personnel aboard plaintiffs'vessels aresaid to be as high or higher than those of their European flagcounterparts.The plaintiffs insist that there is no dispute or controversy be-tween them and theirpersonnel,numbers of whom are union represented.The defendant Unions state in their opposing affidavits that the objective oftheir protest is directly concerned with preserving the present wages and work-ing standardsof the merchantseamen onAmerican vessels whom they repre-sent.They say that their members have a direct stake in the wages and workingstandards of plaintiffs' employees since large numbers of American ships havebeen transferredto foreignregistry to the detriment of Americanseamen withresultant loss of job opportunities.[FOREIGN FLAGS]The defendants describe the "flags of convenience" or "flagsof necessity"which these ships fly as "runaway flags" and assert that they are a device by theAmerican interest who control the plaintiff corporations to avoid the necessityof entering into American collectivebargaining agreementswith the crews ofsuch vessels or the payment of Americanseamen'swages.It is stated, forexample, that the Liberian merchant fleet, most of which is American ownedor American financed, now totals almost 1,000 ships, totaling somesixteenmillion tons, and is the second largest merchant fleet in the world. It is allegedthat more than 500 United States flag vessels have been transferred to Liberianregistrysince1953, involving the loss of 16,000 jobs to Americanseamen, andthat additional transfers will furtherimpingeupon the job opportunities, wagesand standards of their members. The defendant Unions have collective bargain-ing contracts with various oil companies who concededly are the parent corpora-tions of these plaintiffs, and stress the danger of the depression of wages andworking conditions enjoyed by American seamen through the much less expen-sivenon-unionwages and inferior working conditions aboard the vessels flyingthe so-called "runaway flags."Plaintiffs have moved for a temporary injunctionrestrainingthe defendantsfrom carrying out their threatened plan ofaction pendingthe hearing anddeterminationof this suit.'The plaintiffs' theory is that the actions of the defendants in concert withthe ITF constitute a conspiracy in violation of the Sherman Anti-Trust Act torestrain the foreign commerce of the United States and irreparably to damagethe plaintiffs in their business.The defendants, on the other hand, contend thattheir actions constitute merely peaceful protest and picketing in the course of acontroversyarisingout of a labor dispute which is free from any, injunctiveinterference by the courts under the provisions of the Norris-LaGuardia Actand that, if any such relief is obtainable, it may be obtained only on applicationof the National LaborRelationsBoard pursuant to the Taft-Hartley Act.'At the outset it should be noted that the treaty between the United States andthe Republic of Liberia which is relied on by the Liberian plaintiffs does not conferupon them or upon their vessels any greater rights than those of American corpora-tions or vessels.It goes no farther than to place them on a parity with Americancorporations and vessels in the respects enumerated by the treaty.Though nosimilartreaty between the United States and the Republic of Panama has been shown toexist, I will assume that the Panamanian plaintiffs have the same rights as theLiberian plaintiffs.The court then goes on and distinguishes the facts as alleged in the supportingaffidavits of the plaintiffs in theAfrancase and theBenzcase,which counsel forthe Respondent herein cites in his brief in support of its position on the jurisdictional 24DECISIONSOF NATIONAL LABOR RELATIONS BOARDquestions In theAfrancase the plaintiffs contended they could not secure the aidthey sought under the National Labor Relations Act and 'cited theBenzcase in sup-port of theircontentionin this regard.As to this contention Judge Bryan said:The plaintiffs claim that under theBenz casethey cannot invoke the aid ofthe National Labor Relations Board because the Taft-Hartley Act has no appli-cation to them.Whether or not this is so under the present state of facts is byno means free from doubt. Indeed,-the defendants argue that the case ofPeninsular and Occidental S.S. Co., 42 LRRM 1113, before the National LaborRelationsBoard indicates that the Board would take such. jurisdiction in thelight of the conceded facts here showing that the plaintiff corporations werecontrolled by American corporations.Moreover, such cases as Bobolakis v.Compania Panama, D.C.S.D.N.Y., Civil 135-97, decided by my brother Kauf-man on November 18, 1958, Lauritzen v. Larsen, 345 U.S: 571, and Gerradin v.United Fruit Co., 2 Cir., 60 F. 2d 927, cited, by him there, give some color tothe claim that majority ownership and control by Americans of the corporateowners of foreign vessels might make even such statutes as the Taft-HartleyAct applicable to such vessels.Moreover, it may well be that" the treaty be-tween the United States and Liberia, which gives Liberian vessels the, samerights as American vessels in American ports, might ,lead to ,a similar `result, atleast inso far as the right of the Liberian plaintiffs, to seek the aid of theNational Labor RelationsBoard isconcerned.[JURISDICTION OF NLRB]But it is unnecessary to decide this question. If the plaintiffs have the rightto seek the aid of the National Labor Relations Board they have not done so.The subject matter of the injunctive relief which plaintiffs seek is then withinthe exclusive jurisdiction of the Board and I have no right to grant such reliefexcept at the instance of the Board.Conversely, if the plaintiffs have no right to appeal to the Board, they areplainly not within the class of those entitled to protection of the Taft-HartleyAct.For that Act provides that the only, remedy against the unfair laborpractices which it condemns is through the Board. If the plaintiffs, as theyclaim,cannot avail themselves of that procedure then they are squarely upagainst the provisions of 'the Norris-LaGuardia Act and do not come withinthe narrow exception to it thus provided in Taft-Hartley.The plaintiffs are therefore in the position either of being barred from reliefbecause they did not follow the procedure prescribed by the Taft-Hartley Actor because they could not follow such procedure.There is nothing by way ofstatute or decision which would authorize this court to issue an injunction torestrain the secondary boycott (assuming one exists here) arising out of a labordispute except through the Taft-Hartley procedure.Any other form of injunc-tive relief is prohibited by Norris-LaGuardia.Judge Bryan then concludes as follows:[SUMMARY]Thus I conclude, on the basis of all the facts which are now before me, thatthe'plaintiffs have not shown that they are entitled to the preliminary injunctionwhich they seek.To summarize, as far as now appears;' this case involves alabor dispute within the meaning of the Norris-LaGuardia Act.There is noshowing that any fraud or violence -has been or will be resorted to so as tobring the case within those sections of Norris-LaGuardia which authorize in-junctive relief by the courts under such exceptional circumstances.Nothing has been shown which would exclude the defendant Unions fromthe protection of the Norris-LaGuardia Act and bring them within the provi-sionsof the Sherman Act because they are combining with non-labor or busi-nessgroups in restraint of trade.Plaintiffs cannot avail themselves of the provisions of the Taft-Hartley Actagainst secondary boycottssince they either have not followed or cannot followthe procedure prescribed by that Act whichisthe exclusive remedyagainstsuch proscribed conduct.They thus have failed to establish the basicessentialto the relief which theyseek,whichisthat this court has jurisdiction to grant it.Their motion for apreliminaryinjunctionmust therefore be denied.[Emphasis supplied.]08 Benz v. Companie Naviera Hidalzo,353 US 138, 39 LRRM 2636 See Respondent'sbrief at pages 21 and 26. See also Board's Decision and Direction of Election, 120 NLRB1097,footnote 8 PENINSULAR & OCCIDENTAL STEAMSHIP CO., ETC.25The second case that the Trial Examiner considers in point isFianza Cia Nav.S.A. et al.9v. Benz et al.,No. 10101,December 4, 1958, U.S. District Court,Districtof Oregon, 43 LRRM 2682, dated March 23, 1959. In that case which was heardby District Judge East,the defendants-that is, the union-relied to a great extenton theAfrancase which has been discussed above.The facts developed in theFianzacase showed an entirely different situation than those before the court in theAfrancase.Itmust be borne in mind that in theAfrancase, the actual owners ofthe ships were American corporations who had registered them under the Liberianflag. In theFianzacase the ownership was found by the court to be lodged in bonafide foreign corporations.There were two plaintiffs in theFianzacase, one aGerman corporation and the other a Panama corporation.The court found that theGerman corporation was truly foreign and that there was no direct showing in theevidence adduced before the court"...as to who the stockholders of this corpora-tion are,'° neither on behalf of plaintiff nor on behalf of the defendants who wererequired to show cause.""Asto the German corporation the court found as in-dicated above that its ownership was truly foreign and not American.Even thoughthe court's finding in this regard will lengthen this report the Trial Examiner feelsthat due to the importance of the instant case the following excerpt from JudgeEast's decision should be set forth herein.Primarily because it shows the court'sreasoning as regards the status of ships that are truly foreign and those which are infact American owned and have been registered under foreign flags, which of courseis pertinent to the issues herein.[FOREIGN VESSEL]Now, the firstplaintiff indicated is a corporation of Panama.There is nodirect showing in the evidence as to who the stockholders of this corporationare, neither on behalf of plaintiff nor on behalf of the defendants who wererequired to show cause.Now, this Courttakes Judicial knowledge of the laws of Panama, and isbound to take the presumption or the inference, at least,that all business trans-actions had are bona fide and in due course.The second plaintiff in the case is a German corporation who is the chartererof the vessel on this given voyage.Evidence shows that she came here underballast and that she was to be stowed with a cargo of barley to be delivered toa port in Germany.Thereseems to be no quarrel,no contention made by thedefendants that any of the stockholders of the German corporation are ofAmerican nationality.The evidence shows that the operator of the vessel is acorporation of England or, at least, an organization of some type in Englandwith its office in London.And the testimony of the Mate and the Master ofthe vessel indicate that the principals of that corporation or organization, what-ever it be, are of Greek nationality.The crew of this vessel on this voyageare of Greek nationality with the exception of one, the radio operator, who isan Englishman.The crew and the officers some two months ago signed Articles of the voyageatRotterdam.And the only testimony or evidence before the Court is thatthose Articles were in conformity with the laws of Greece and that the wagescale and the conditions,working conditions,of the officers and the crew werein conformity with the wages and working conditions established by the laborunions of Greece.There is no showing as to who the stockholders of this English organizationor corporation are other than the oral testimony of these two officers that theywere of Greek nationality.One other thing: The testimony shows that thisvessel's keel was laid and she was built and launched in Japan some two yearsago.The record is absolutely devoid of any evidence on behalf of any of theparties that she was ever owned by American interests, she was ever charteredby American interests, or that she was ever operated by American interestswith the one exception of the port husband agent here in Portland who washired, as he said,by telegraph instructions from London.So I am content to find on the record before me that this vessel is a foreignvessel; that she is owned,she is controlled, that she is operated by an entireforeign interest;that no national of the United States has any interest in thisvoyage other than the sellers of the cargo.9Herein referred to as Flanza.10 The Panama corporation.11The defendants were unions and their officers. 26DECISIONSOF NATIONAL LABORRELATIONS BOARDTherefore, unlike the New York case this Court is content to hold that thisvessel is not a runaway flag; that she is operating when she came to this portunder treaty approved by Congress; that there was no competition, and thatthere was no market for any Americanseaman asa member of her crew.That the court in theFianzacase was concerned with the true ownership of thevessels is well illustrated in the following excerpt from the court's decision:[RUNAWAY FLAGS]And that movement was advertised, as the evidence shows in this case, throughthe media of trade journals of the union and verbal conversation of the unionmembers, that a four-day protest would be staged against this practice ofvessels being and carrying what seems to be in the vernacular"runaway flags";in other words,meaning that by subterfuge the true ownership and nationalityof a vessel as disguised by having her registered and carrying the flag of someforeign country.And there seems to have been three countries that had beenpicked out to be utilized by these so-called runaway flagships, being thePanamanian flag, Costa Rica,and, as we are dealing here,Liberia, or theLiberian flag.Now, I have reached the conclusion that in determining the relationship ofthese parties that what flag any given bottom carries is not of importance.Thequestion is:Who are the true owners, the true operators and the true charterersof any given vessel upon any given voyage?If it should develop that theowners, operators,or charterers are engaged in some sort of a conspiracy orsome sort of activity that tends to relieve them of their true obligation of deal-ing collectively with bargaining agents of American seamen, then the Americanseaman has had a wrong committed against him.If,on the other hand, thetrue ownership and the true operator or the true charterer of any given vesselon any given voyage is purely foreign, none of themare in aposition to dealcollectively, with any bargaining agent representing any American seaman, andthe American seamen have no complaint; they are not in the market.[Emphasissupplied.]Counsel for the Respondentalso citesAir Line Stewards and Stewardesses Associa-tion v. Northwest Airlines, Inc.,162 F. 2d 684, as an authority for its position asregards the jurisdictional question.Since the Trial Examiner received the Respond-ent'sbrief on April 6, 1959, the United States Court of Appeals, Eighth Circuit,has considered this case and sustained the U.S. district court's findings with modifi-cations.12The Trial Examiner has considered this case and is convinced and findsthat it is not applicable to the issues herein for the reason stated below:RAILWAY LABOR ACT-Applicability-Airline employees in foreign countries103.101103.105Railway Labor Act, as applicable to air carriers, does not cover employeesof United States airline who are hired and perform services entirely outsidethe United States and its territories.Although airline engages in flight opera-tionswithin continental United States, the doctrine of "Yaw of the flag" willnot be applied to give extraterritorial effect to Railway Labor Act, since Congressspecifically has not done so, and Interstate Commerce Act, which is incorpo-rated by reference into Railway Labor Act, definitely limits applicability tosuch transportation as takes place within the United States.Appeal from the U.S. District Court for the District of Minnesota (42LRRM 2479, 162 F. Supp. 684). Affirmed.While it is true that the Trial Examiner is required to follow the Board's findingsin the "R" case particularly as regards the jurisdictional question (except as notedabove as regards "newly discovered evidence"), nevertheless where as here the prin-cipal question before him involves that question as is amply demonstrated in therecord and the briefs of the parties, he feels that the parties herein are entitled tofull and frank discussion of the issues which they have raised, or relied upon insupport of their respective positions.For this reason he has devoted considerabletime in drafting of this report and thereby unquestionably lengthened it considerably.As indicated above, the Respondent in the "R" case and by statements of itscounsel at the hearing herein and in his brief admits that the corporate manipula-18 See 44 LRRM 21'89, dated June 8, 1959. PENINSULAR & OCCIDENTAL STEAMSHIP CO., ETC.27tions and transfer of registry of its ships to Liberia was economic. Indeed counselfor the Respondent in his brief stated in substance that this was done to escape thewage and other objections required of American-flag ships.All of the corporatetransactions mentioned above were before the Board in the "R" case and were givendue consideration.As the Trial Examiner sees it the Board like the courts in theabove-cited cases followed the age-old maxim that "Equity looks to the substanceand not to the form" in reaching its ultimate decision of the jurisdictional question.In view of all of the foregoing the Trial Examiner finds as did the Board in the"R" case that the Board has jurisdiction over the Respondent and its employees.1.RESPONDENT'S BUSINESS OPERATIONSThe complaint alleges, and the Board found in Case No. 12-RC-241, that:1.Peninsular & Occidental Steamship Co., hereinafter referred to as Respond-ent, is aConnecticut corporation with principal offices and place ofbusinesslocated in Miami, Florida, and is engaged in the business of transporting pas-sengers and cargo from ports in Florida to ports located outside the UnitedStates.2.Respondent annually derives revenue from the transportation of passengersand cargo, as described in paragraph 1 above, in excess of $2,000,000.3.Respondent, in the course and conduct of its business, described above,established and operated a Liberian corporation named the Green TradingCorporation, as the instrumentality for the employment of the employees namedin paragraph 6 below.13Upon all of the foregoing, the undersigned finds that during all times materialherein Respondent was, and now is, engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it will effectuate the policies of the Actfor the Board toreassertjurisdiction in this proceeding.It.THE LABOR ORGANIZATIONS INVOLVEDSeafarers'InternationalUnionofNorth America, Atlanticand Gulf District,AFL-CIO,isa labor organizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The alleged violations of Section 8(a)(1) and (3) of the ActThe complaint alleges that Peninsular & Occidental Steamship Company, herein-after referred to as Respondent, by and through its instrumentality, Green TradingCompany, agents, and representatives did, in mid-November 1957,14 discharge em-ployees Abelardo Navarro, Luis Tamayo, Jose L. Dominguez, Angel Maya, JuanPoveda, Jose Pena, and Ubaldo Diaz, and has at all times since failed and refusedto reinstate the aforenamed employees to their former or substantially equivalentpositions of employment, for the reason that they, and each of them, joined orassisted the Union, or engaged in other concerted activities for the purpose ofcollective bargaining or other mutual aid or -protection; that Respondent, by andthrough its instrumentality, agents, and representatives, including Jesus Hernandezand Mario Aguero Reyes, at times, mainly in October and November 1957, didinterrogate employees as to their membership in the Union and did threaten dis-charge for union activity; that Respondent did, on or about July 19, 1957, dischargeAngel Maya because he was seen talking to an agent of the Union, and did a fewdays thereafter reinstate Maya on the condition of his refraining from union activity;and that Respondent did in the latter part of October 1957 discharge or threatendischarge to Abelardo Navarro, Malcrados Castro, Jose Dominguez, and others be-cause they had signed cards for the Union, or engaged in union activity.The Respondent in its answer alleged as follows: (1) ". . . Peninsular & Occi-dental Steamship Co.denies thatitby and through its instrumentalities, agents andrepresentatives discharged the named employees or has failed and refused to re-1S The Respondent admitted in its answer all of the allegations In the complaint asregards its business operations except certain allegations in paragraph 3 of the complaint.Its answer to this particular allegation was as follows :Answering paragraph 3 they admit that the Green Trading Companyis a "Liberiancorporation established by the Peninsular & Occidental Steamship Co but deny thatthe Green Trading Company is an Instrumentality "14The exact dates of the discharges will be set forth belowd 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstate them;Green Trading Co., admits that it discharged such employees but notas an instrumentality,agent or representative of Peninsular&Occidental SteamshipCompany;that it had no knowledge of the union affiliation of the discriminateesnamed in the complaint and that Green Trading Company discharged those namedin the complaint for cause, to wit: (1) Navarro, Tamayo, Diaz, and Castro weredischarged because a reduction in passenger load necessitated a reduction in crewstrength in the'steward's department; (2) that Dominguez was discharged for re-fusal to obey lawful orders of his superior; and (3) Maya, Poveda, and Pena weredischarged for unsatisfactory attitude and performance; and denied the commissionof the other unfair labor practices alleged in the complaint.At the hearing herein Castro, Diaz, Navarro, Poveda, and Pena testified on be-half of the General Counsel.Dominguez and Tamayo, of whom more anon,appeared at the place of hearing, but refused to testify. Since both of these allegeddiscriminatees are involved in the 8(a)(4) allegation the Trial Examiner will dis-cuss the "problem" herein as to them below.The record clearly shows that the Respondent abandoned its position that thealleged discriminatees were discharged for cause at the hearing herein, and chose torely on the same defense it advanced in the "R" case, in its motion to dismiss thecomplaint, and as alleged in its answer, that: (1) The Board has no jurisdictionover the subject matter, and (2) that the discriminatees named in the complaint.are nationals of countries other than the United States and are employedby Green Trading Company, a citizen of Liberia." All of which have been discussedand disposed of herein,supra.The Respondent did not choose to call any witnesses to rebut the testimony ofCastro, Diaz, Navarro, Poveda, and Pena.Hence their testimony in support of theGeneral Counsel's case-in-chief stands uncontradicted and undenied in the record.Each of them impressed the Trial Examiner as honest and forthright witnesses, andtheir testimony in his considered opinion was in nowise shaken by vigorous and ex-tensive cross-examination by counsel for the Respondent. In the circumstances theTrial Examiner credits the testimony of each of these witnesses in its entirety.Con-sequently he sees no necessity to set forth the testimony in detail of each regardingcertain incidents that were common to all.To begin with the record shows that all of the alleged discriminatees were Cubans.At the time of the hearing herein Castro, Diaz, Dominguez, Tamayo, Poveda, andPena were Cuban citizens and maintained their residences in and around Havana,Cuba.Maya and Navarro lived in or around Miami, Florida, and were "registeredaliens."The record indicates that the Union started its organizational drive among theRespondent's unlicensed personnel sometime during the summer of 1957.That theRespondent was aware of the union activities of its employees as early as July 1957is evidenced by the testimony of Juan Poveda, an employee in the engineroom on theSSFlorida,in regard to the discharge of Angel Maya on July 7, 1957.15Accord-ing to Poveda's uncontradicted and undenied testimony which is fully credited by theTrial Examiner he had a conversation (in regard to Maya sometime in July 1957)with Jesus Hernandez, whom he and other witnesses who testified at the hearingherein referred to Hernandez as ". . . the second representative . . . of the companyinHavana." In the circumstances and particularly in regard to other activities ofHernandez which will be thoroughly discussed below, the Trial Examiner finds thatat all times material herein he was a supervisory employee of the Respondent withinthe meaningof the Act.According to Poveda's credible testimony Maya was discharged by the Respondenton July 7, 1957.He and Maya were friends and had both worked together in theengineroom.AfterMaya was discharged he told Poveda that the reason for theRespondent's action in this regard was that someone had reported to the Companythat he had been seen talking to Al Lopez, the Union's representative in Miami,Florida.As a matter of fact it was Poveda himself who had talked with Lopezand not Maya. It was for this reason that he interceded with Hernandez on Maya'sbehalf.Hernandez told him in substance that he would straighten things out andhave Maya put back to work when they got back to Miami. Shortly after theyarrived in Miami, he went with Hernandez to the offices of Osborne, vice presidentand general manager of Peninsular & Occidental Steamship Company, to see whatcould be done about Maya.Hernandez talked to Osborne privately.After theconversation was over he told him that Maya would be put back to work at onceand paid for the time he lost.From what the Trial Examiner gleans from therecordMaya was restored to his job in the engineroom and worked there until15 Seesupra,and paragraph 9 of the complaint PENINSULAR& OCCIDENTAL STEAMSHIP CO., ETC.29November 12, 1957,when he and others mentioned above were discharged, ofwhich more anon.NeitherMaya,Hernandez,nor Osborne testified at the hearing herein.HencePoveda's testimony stands uncontradicted and undenied.in the record.'Even so, histestimony in this regard has concerned the Trial Examiner quite a bit,not so muchbecause,standing alone,much of it is hearsay,but primarily because of its vague-ness.16However when it is considered in the light of the record considered as awhole,particularly other testimony regarding Hernandez'activities, he is inclined toand does accept it as probative and relevant evidence to the issues involved herein.In the circumstances the Trial Examiner finds that by the conduct described abovethe Respondent violated Section 8(a)( I) of the Act.The vice of the Respondent'sconduct in this regard is that it was a warning to. its employees that their unionactivities were not only under surveillance,but that they too might expect the sametreatment for engaging in union activities as was meted out to Maya.Clearly suchconduct constituted interference,restraint,and coercion.within the meaning of Sec-tion 8(a)(1) ofthe Act.The record also shows that on numerous occasions Hernandez queried the em-ployees in regard to their union, affiliation and threatened them with discharge ifthey signed union cards.Hernandez'activities in this regard occurred for the mostpart in Havana,Cuba,and on board the SSFloridaon the return trip to Miami, onor about October23, 1957.The General Counsel'switnesses testified without con-tradiction that on or about the above date Hernandez came to them and in substanceasked each if he had joined the Union.At the time he had a list of names andwhen they replied thattheyhad done so he placed anX after theirnames.At thesame time he threatened them with discharge.Typical ofHernandez'tactics in this regard is found in the undenied and credibletestimony of Jose Pena,one of the alleged discriminatees.Q. (By Mr.SCHENERLEIN.)Do you recall whether or not the ship was inHavana on or about October 23,.1957?A. Yes.Q. Didyou have a conversation with Jesus Hernandez on or about this time?A. Yes.Q.What didJesus say in substance to you and what did you say to Jesus?A. JesusHernandez had a list in his hand on entering the dock and we foundhim waiting for the other crew members to leave,when I left.He said that hedidn't have anything to say to me.He knew that it was I who was passing outthe cards on the boat-union cards.on the boat,that I shouldn't continue fill-ing out the cards because I was putting my companions in jeopardy,and every-bodythat had filled out a card they were going to fire from the boat.Q. (By Mr.SCHENERLEIN.)Were those things in your last answer thingsthat Jesus said to you?A. Yes.Q. DidJesus have a list in his hand at the time he talked to you?A. Yes;he had the list in his hand.Q. Didyou see the list?A. Yes.Q.What didhe do-with this list?TRIAL EXAMINER:Establish what was on the list from the witness.The WITNESS:He took the list and opposite my name he put a cross. I alsosaw above my name the name of a fellow worker, Maya.Q. (By Mr.SCHENERLEIN.)In addition to your name and Maya's name,what else was on the list that you saw?A. There waswriting at the top of the paper.I couldn't say what it was,because I couldn'tget a good look at it.And below the writing there werenamesof thecrew members.Q. Didyou testify that you saw Maya's name on the list?A. Angel Maya.Q.Wasthere a mark next to Maya's name?A. Yes,ithad a cross.In the considered opinion of the Trial Examiner,Hernandez'interrogation of thecrew in regard to their union activities and affiliations accompanied by threats ofdischarge to each of them personally for their activities is such an obvious violationof Section 8(a)(1) of theAct thathe sees no necessity for,citing authorities ad38Poveda did not speak English and his entire testimony went'into the record throughthe official interpreter% 30DECISIONS OF NATIONAL LABOR. RELATIONS BOARD'infinitumto substantiate his conclusion in this regard.Suffice it to say that he findsthatHernandez'conduct as described above was violative of Section 8(a)(1) ofthe Act.B. The alleged violations of Section 8(a) (3)-As indicated above the complaint alleges that the employees named therein were'discharged in mid-November 1957.The record shows that six of them were "tech-'nically" discharged twice,17 first in Miami, Florida, on or about November 12, 1957,and againon November 17, 1957,in Nassau,Bahama Islands.The record shows that the SSFloridaarrived in Miami sometime either on Novem-ber 11 or 12, 1957. On the morning of the 12th, Pena, Poveda, and Maya weredischarged by Chief Engineer William E.Russell,under the following circumstances.According to the credible testimony of Pena and Poveda they and Maya were calledinto Russell's office and told by him "that he was very sorry that he had to fire us,but it was a company order because they didn'twant any people who belonged tothe Union.That he was sorry."According to the credible testimony of Abelardo. Navarro, he, Dominguez, andTamayo were fired under the following circumstances:Q. (By Mr.,SCHENERLEIN.)Do you recall whether or not the ship was inMiami on or about November 11, 1957?A. Yes.Q.Were you fired on or about that date?A. Yes, on the 11th of November.Q.Who fired you?A.Mario Aguero.He's a second steward.TRIAL EXAMINER: Second steward, very well.Q. (By Mr. SCHENERLEIN.) Tell us what happened at that time?A.Well, the boat arrived in Nassau. I was collecting the dirty linen.HecalledDominguez and Tomayo and me. He told us that we were dischargedand that we should sign off on the articles.I told him that I couldn't do that without previouslyseeingmy union repre-sentative.He said that was of no interest to him; that he was simply complyingwith company orders, and that's all that concerned him.So I went and calledAlbert Lopez.Q. Finish the translationA. So I went and I called Alberto Lopez.Q. Now, did this conversation take place in Miami?A. YesQ. He had it placed in Nassau earlier, and the question was in Miami. Idon't know whether you made the mistake.The INTERPRETER: I may have.TRIAL EXAMINER: Very well.Mr. RUTLEDGE: What date was this?TRIAL EXAMINER: November the 11th, 1957.Thereafter Poveda, Pena, Maya, Navarro, Dominguez, and Tamayo met withAl Lopez, a representative of the Union,18 and accompanied him to the U.S Immi-gration Office in Miami.What transpired there and thereafter is best told in thetestimony of Juan Poveda: 19Q. All right.What happened at immigration?A. A lady, who is in the maritime division of the immigration and who speaksSpanish-that they didn't have any knowledge of the company having fired us;and because of that we should go -back to the boat, because since they had noknowledge of our being fired, we'd have-they would have to put up a bondof one-thousand dollars for each of us: that we should return to our work again.Q. Did you go back to the ship? Did you all go back to the ship?A. Yes.Q.When you went back to the ship were you put to work?A. No.17 The record shows that of the six discharged at this time all were permitted to go towork but Angel Maya and Abelardo Navarro,of whom more anon.19 The record shows that Albert Lopez,at times material herein,was vice president ofthe Maritime Council of Southeast Florida,AFL-CIO.19 According to the credible testimony of Navarro,-the lady who interviewed them atthe US Immigration Office was a Mrs Aguilera.She was employed in the MaritimeDivision of Immigration and spoke Spanish PENINSULAR & OCCIDENTAL STEAMSHIP CO., ETC.31-Q.Who told you you couldn't go to work?A. The same chief engineer.Q.What did the chief engineer say?A. He told us that he had orders from the company not to permit us to workbecause we belonged to the union. They said they-Q. Did you go to see Mr. Osborne after this?A. Yes.Q.Why did you go to see Mr. Osborne?A.We went to see Mr. Osborne because Mr. Russell, the chief engineer,had told us that we couldn't work on account of orders from the company.One of our companions, Navarro, and all the rest went to see him.Q.Who were all the rest?A. Navarro, myself, Pena, Maya, we were all together six.Q. Dominguez?A. Dominguez and Tamayo.Q.What happened at Mr. Osborne's office?A.We no sooner started to enter the office, and then he said to us, "Get out.Get out of here."He didn't say anything else. "Get out of here right away.You don't have anything to talk to me about.Get out."We got out of there rapidly, because when he spoke to us that way, why-TRIAL EXAMINER: That person has been identified as whom?Mr. SCHENERLEIN: I was just going to ask him that question. These fellowsare not exactly sharp on titles.Mr. RUTLEDGE: I think it can be stipulated that Mr. Osborne is vice-presidentand general manager of the P. & O. Steamship Company.Mr. STEEL: Yes.TRIAL EXAMINER: Do you join in that stipulation, Counsel?Mr. SCHENERLEIN: Yes, your Honor.After leaving Osborne's office they returned to the SSFlorida.Eventually allwere permited to go aboard but Maya and Navarro of whom more anon. Thosewho were permitted to go back on board the ship were not assigned to their oldjobs but were given less desirable work.For example Pena, who was a first-classfireman, before he was discharged on November 12, 1957, was put to work "wipingup the floor."As indicated above the discharge of Maya and Navarro was effectuated and theywere denied 'permission to reboard the ship.As the Trial Examiner sees it thereason the discharge of these two was made to "stick," so to speak, was becausethey were "registered aliens," and the Respondent was not required to post a $1,000bond as to them, as they would have been for the others because they were "aliens." aoOn November 15, 1957, the SSFloridaleftMiami for Nassau, and arrived therethe next morning.On Sunday, November 17, 1957, Castro, Pena, Poveda, Diaz,Dominguez, and Tamayo were ordered by Pico, the ship's quartermaster, to meetwith Captain Donovan in the purser's office.What transpired there is best toldin the language of the witness Castro, who acted as interpreter: 121Q.What happened in the purser's office with Captain Donovan?A. He called Mr. Pico to interpret, because he figured out that nobody couldunderstand English.Q. Go ahead.A. So after he told Pico that he got the order from the company to fire allthe guys, because they belonged to the Union.He knew we already had a casehere in Miami, because in Miami he fired Mr. Navarro and Mr. Maya; andI think he fired about the 11 or 12-he fired the other guys too.There was Mr. Poveda, Mr. Pena, Tamayo and Dominguez.Q.What else did he say, if anything?A.Well, he said he had nothing to do with that.He got an order to put up,the ship.TRIAL EXAMINER: You mean to put it in drydock?The WITNESS: Yes.Q. (By Mr. SCHENERLEIN.)Did you act as interpreter for` the other mem-bers of the crew that could not understand English?A.When Mr. Pico started to talk I said we didn't need that, because I wasthe representative; and I asked for the Cuban Consul.And he said, "Wehaven't any Cuban Consul."20 Seesupra,In regard to what transpired at the Immigration Office.z<The record shows that Diaz was also present at the meetingwith CaptainDonovan. 32DECISIONSOF NATIONALLABOR RELATIONS BOARDAnd then I asked him for the Liberian Consul, and he said there wasn't anyLiberian Consul.And I asked for the American Consul.And he said, "theAmerican Consul can't do anything because it's a foreign flag."So I asked for the English Coast Guard.He said they don't have any.TRIAL EXAMINER: Who madethese statements?The WITNESS: Captain Donovan.TRIAL ExAMINER: He isrepeatingwhat he said?The INTERPRETER: No, I repeated your question, sir.TRIAL EXAMINER: What year was this?The WITNESS: November 17; 1957.TRIAL ExAMINER: And in thestipulationthismorningabout the "Florida,"was it under the American Flag?Mr. SCHENERLEIN:We'll only-Mr. STEEL: She went from American to Liberian approximately September 1,1955, your Honor, and has been Liberian since that time.Q. (By Mr. SCHENERLEIN.) Is there anything else then?A.Well, he brought an immigration officer, I think, and he told me, "Thisis the authority on the dock."I told him I just wanted the American Consul or any other consul, becausewe wanted to explain what is going on.He said he didn't have anything to do with it, but we'd have to get off theship, because it was the captain.Q. Did you thereafter ever get employmenton the ship again?A. No.TRIAL ExAMINER: ' Who was it that madethis statementthat you had to getoff the ship?The WITNESS: Mr.-Captain Donovan.TRIAL EXAMINER: That's the captain?The INTERPRETER: Yes.Q. (By Mr. SCHENERLEIN.)Were you given your final pay at this time?A.We didn't even get any breakfast.Castro's testimony in this regard not only stands uncontradicted and undenied inthe record but was corroborated by the witnesses, Diaz, Pena, and Poveda.Con-sequently it is fully credited by the Trial Examiner.Following their discharge all of the above left the ship and went. ashore withCastro who called Lopez in Miami. The purpose of thecall asthe Trial Examinerseesitwas what they should do aboutsigning offthe ship. -What Lopez advisedthem to do is not too clear, but in any event all refused to sign any papers, pri-marily because their lockers had been broken into and their clothes piled together ina room near the purser's office. The record also shows that they were not paid thewagesdue them at this time, but that they did receive them at a later date.Therecord also shows that the Respondent paid their transportation from Nassau totheir respective places of residence.From all of the above the Trial Examiner finds that the Respondent herein dis-charged Jose Dominguez, Luis Tamayo, Juan Poveda, Jose Pena, Melciades CastroRivera, and Ubaldo Diaz on November 17, 1957, and Angel Maya and AlbertoNavarro, on November 11, 1957, because of their membership in and activities onbehalf of the Union; and that by such conduct the Respondent violated Section8(a) (1) and (3) of the Act.While it is true that Maya, Dominguez, and Tamayo did not testify at the hear-ing herein,22 the record clearly shows by a preponderance of the uncontradictedand undenied testimony of five of their coworkers who were present at the timethat they were discharged by the Respondent, and that the issues herein as to themwere fully litigated, and an opportunity was afforded the Respondent to adduce testi-mony as to them which it did not choose to do. In the circumstances the TrialExaminer finds that the issues as to them were fully litigated at the hearing herein 23C. The alleged violation of Section 8(a)(4) and (3) of the ActThe, alleged violations of Section 8(a)(4) and (3) arose under the following cir-cumstances.During the course of the hearing herein the General Council called22 Seeinfrain regard'toDominguezand Tamayo.2e SeeN'L.R.B. 'v. Clearfield Cheese- Co., Inc.;asmod.106 NLRB 417. PENINSULAR & OCCIDENTAL STEAMSHIP CO., ETC.33Jose Dominguezas a, witness.It was obvious to all who were present in the hearingroom that he was a hostile and unwilling witness.After the Trial Examiner sworehim inas a witness he requested that he be permitted to make a statement.Whattranspired thereafter is best told by the record itself.The INTERPRETER: He wants everyone here present in the court, the judges,the lawyers and those present here to know that he has an affidavit and whichhe retracted what he formerly said.Mr. SCHENERLEINi: Ask him if he will cooperatewith ine in answering thequestions I ask him?The WITNESS: My only problem is with reference to that affidavit which Imade.The United States being a free country, I want to tell them with regardto that affidavit which I have executed, I want to take back everything thatI said and, sincerely, I do not wish to say anything further.Mr. STEEL: I would like to state at this point I was out of Miami from-well, last Thursday until Sunday night.On Monday afternoon I was advisedby officials of the Green Trading Company that this man had come to thecompany last week-I think Wednesday or Thursday-I'm not certain as to thedate-and said that he wanted his job back, he wanted to quit these hearings ordismiss whatever it was, and if he could have his job back, he wanted to go backto work.II was also advised by Captain Lord bf the Green Trading Company that hehad told him that as far as the company was concerned he could go back towork if it was understood that there were to be no further proceedings on thiscase.In other words, that he was not going to take him back and litigate withhim at the same time.[Emphasis supplied.]I'm advised by Captain Lord that the man said that that was what he wantedto do, that he wanted to go back to work.I am further advised by Captain Lord that the man can go back to work ifhe wants to do so.Mr. RUTLEDGE: Does that apply to all eight of these people?Mr. STEEL: No.Mr. RUTLEDGE: Only to this man?Mr. STEEL: It applies to Dominguez and Tamayo.And Twill state for the record that I am advised that Tamayo and Dominguezcame to the company together and said that we want our jobs back.Mr. SCHENERLEIN: Mr. Steel, may I ask the company's position, that theywill take these employees back if they withdrew their names from the chargein this case; is that right?Mr. STEEL: Yes.Mr. SCHENERLEIN: But otherwise,unlessthey ' withdraw they will not putthem back to work, is that correct?The Trial Examiner also feels that the following colloquy between the GeneralCounsel's representative and counsel for the Respondent should likewise be insertedherein, primarily because the Respondent's position in regard to the rehiring ofDominguez and Tamayo is clearly stated by its counsel.Again, the Trial Examinertakes the,position that where as here the record is clear as to the Respondent's posi-tion, there is no need for further construction by him_ Suffice it to say that therecord speaks for itself.,Mr. STEEL: I would like to make one or two more statements in thatconnection.I'd like to state, first, that I have refrained from talking to either of thesemen. I know of no rule which prohibits the company and these men talking.The company's position, of course, as has been apparent in this hearing, isthat the Board does, not- have jurisdiction over this matter and, in addition tothat I believe that both of these men,as I understood it, were room stewards;that is, where they take care of passengers in the stateroom as wellas inthedining room, which is a very personal relationship, and the company doesn'tfeel that it is conducive to that type of employment to be litigating and thenworking at the same time.Now, with that combination of factors, the company told them when theycame to the company and said they wanted to go back to work and to droptheir charges, that they could be reemployed if this wasthe situation.[Emphasissupplied.]As indicated above the General Counsel issued subpenas to both Dominguez andTamayo. Both reported at the hearing room. The record shows that Tamayo sat 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the hall outside the hearing room while Dominguez was on the witness stand.From whatthe Trial Examinergleans fromthe record the GeneralCounsel did notcall him as a witness because hewould have met with thesamedifficulty. that heexperienced with Dominguez.The recordclearly showsthatDominguez refused to answer any questions posedhim by the General Counsel thatwere pertinent to the issues herein.Faced withthis situation the General Counsel made an offer of proof.The Trial'Examiner re-served ruling thereon for reasonswhich willbe apparent below 24u Counsel Schenerlein testified .You make your proffer of proof, please,counsel.,Mr.SCHENEELEIN:This witness wouldtestify thatduring the course of his em-ployment,he was a waiter-steward;that his supervisor was Mr.McCoy, the chiefsteward,and also his supervisor and second steward was MarioAguero ; thatMr. Aguero has the power to hire and fire or effectively recommend hiring and firing ;that thiswitness signed a seafarer's application for the unionin July of 1957, acard which he obtainedfrom the employee,Navarro ; thatduring the months ofJuly throughNovember,1957, the ship traveledbetween theports of Miami andHavana and Nassau, and that during this periodof time, thatthe crew engaged indiscussionsas to whether or not to havea union andthat thiswitness talked infavorof the unionto other crewmembers; that during themonth of July of 1957,thiswitness had a conversation with MarioAguero, thesecond steward,about theunion, and at this time,Mario toldthis witness:"You guys don'tknow what you'redoing here.Lopez hasyou all fouled up, and youare goingto be firedDo not jointhe union,"or words tothat effectFurther,that the shipwas in Havana,Cuba, in Octoberof 1957, andthat thewitness knows a man named Jesus Hernandez,that he would identifyJesus Her-nandez asbeing a company official of P & 0 in Havana, Cuba, and that while theship was inHavana, hehad a conversationwith JesusHernandezin October of 1957on the dock and in the presence of anothercrew membernamed Navarro and, insubstance,Jesus Hernandez asked the witness if he signed a yellow card and thewitness answered to the effect that he had not signed a yellow card,that he hadsigned a blue card, and the witnesswas told byJesus Hernandezthe fact that allthose who had signed blue cards are onthe blacklistand everyone will be fired.Further, that at the time thisconversationtook place,Jesus Hernandez had thelist in his hands, andthat he markedan "X" on this list opposite this witness' name ;and on the same day, about ten minuteslater,whichoccurred outside the gates ofthe shipyardand also at the same timethe employee Navarro waspresent at thisconversation,and that JesusHernandez did accusethe employeesgathered aroundthe gate atthat time ofJhaving talked about the union.The employeestoldJesus Hernandezthat theywere talking about oleomargarine,and that Jesus Hernandez said words to the effectthat they were not talking aboutoleomargarine,that theywere talkingabout theunion and,in effect, that if theydidn't likeit they couldsign off the ship right now.Thereafter,the ship leftfrom Havana for Miami and while in transit to Miami, thecrew, comprised primarily of waiter-stewards had a meeting in the dining room orthe salon on the ship to talk over-the purpose of the conversation was to talk overthe list that Jesus Hernandez had in his hands which was going around to the variouscrew members,and that after this meeting got started,that JesusHernandez attend-ing this meetingThat, in substance,Jesus told these employeesthatthe company did not wantanybodyin the union and he calledAl Lopez andthe union officials gangsters, and herelayed anevent to themwhich he said took place in Jacksonville which he said oneof the union officials was responsiblefor, the overturningof a bus.Then, when the ship was in Miami on or aboutNovember 11th or 12th, thiswitnesswas fired byMario Aguerofor reasonsthat he wasparticipating in the union.After being fired by Mario Aguero, thiswitness wentalong withthe other employeesto see Al Lopez,the representative of the unionwho, took him to the Immigrationoffice, and at the Immigration office, they had a conversation with an Immigrationofficial who toldthem thatdue to thefact thatthe Immigration office had not re-ceived notice of this action;thereafterthis witness along with other employees wentback to theship following their visit to the Immigration office, but were not put towork, and this witness togetherwith otheremployeeswent to Mr.Osborne's officeto see whythey weren't being put back to work,and upon arrivingat Mr.Osborne's PENINSULAR & OCCIDENTAL STEAMSHIP CO., ETC.35An examination of the offer of proof shows that it covers in substance the samefactual situations that were elicited from all of the witnesses who had previouslytestified at the hearing in support of the General Counsel's case-in-chief.After longand careful consideration the Trial Examiner rejects his offer of proof for the follow-ing reasons. In the first place an offer of proof or proffer must be made through awitness who is cooperative and in fact a witness for the party who called him, assuch.Where as here a witness publicly states on the record that he is unwilling totestify for the party who called him as a witness -then he is not a "witness" through:whom an offer of proof may be made. In support of his position in this regard theTrialExaminer sets forth herein below the following pertinent excerpts from"Wigmore on Evidence."Wigmore on EvidenceB. The individual witness§'s 1882-et seq.-Vol. VI-What constitutes-a witness§ 1893-Same: (a) on Ordinary Subpoenaor by DepositionThe object then is to define the point of time at which it may properly besaid that the person has become the witness of the party for the purpose offorming the first stage of the examination. It would seem that the proper testis to be found in the questionwhether he has given admissible testimony.Until then, he may be potentially a witness (as are all persons having relevantknowledge), but is not actually a witness.Until he has made a contribution,by way of testimonial assertion, to the general mass of evidence, and this con-tribution has been accepted by the party and sanctioned by the Court as a partof the evidence, the person is only prospectively and not "de facto" a witness.Certain consequences follow from this:(1)A person. who has beensworn by mistake,as sometimes happens underthe, practice of swearing in a group(ante,§ 1819), and has not yet been puton the stand, is not yet the witness of the party for whom he was sworn.(2)A person sworn butnot yet asked any questionisnot the witness of theparty swearing him; moreover, he cannot be cross-examined even todiscredithim, for there is, as yet no testimonial assertion to be discredited.(3)A person sworn and asked questions, where he givesno answeror wherethe facts in his answer areirrelevantto the case, has not yet become the party'switness?(4)A person who is questioned and answers merely toprove a documentdoes become a witness of the party thus using him.(5) [In re depositions]*.1936,State v. Gregory,339 Mo. 133, 96 S.W. 2d 47 (robbery; witnessescalled but refusing to answer any questions) ; 1899Fall Brook Co v Hewson,158N.Y. 150, 52 N.E. 1095 (asked on immaterial points only) ; . .In passing the Trial Examiner desires to point out that the Respondent did rehireDominguez and Tamayo sometime around December 15 or 16, 1958. This of coursedoes not excuse its conduct for reasons which will be set forth below.office, he refused to talk with them ; thereafter they returned to the ship and theship sailed from MiamitoNassauon orabout November 15th.That thiswitness wasemployed after thisdate as a potwasher, whichis a less-paying job than he had prior to theevents of his being fired in Miami by MarionGueroThat working conditions on this job were not as favorable as the job he previouslyhad, and that the ship arrived in Nassau on or about Saturday, November 16thor 17th.That, thereafter, on a Sunday, this witness was fired and he was called into thepurser's office, along with other employees, and that Castro, an employee acting asan interpreter for Captain Donovan discharged these employees.That Castro told this witness that Captain Donovan hadsaidthat due to the factthe company doesn't want to have employees participating in the union, they don'twant them.That this witness will testify that he had never refused to follow the orders ofhis supervisors,nor hadhe ever had any complaints about his work.That is my proffer of proof.My ruling is reserved.614913-62-vol. 132-4 36DECISIONSOF NATIONALLABOR RELATIONS BOARDConclusionIn view of all of the foregoing the Trial Examiner is convinced and finds that theRespondent acting through Captain Lord,25 operating manager of its instrumentalityGreen Trading Company, conditioned the rehiring of Dominguez and Tamayo upontheir withdrawing the charges that had been filed on their behalf by the ChargingUnion. In the considered opinion of the Trial, Examiner the Respondent's conductin this regard was violative of the plain language of Section 8(a)(4) of the Act,which states as follows:.,SEC. 8. (a) It shall be an unfair labor practice for an employer-(4) to discharge or otherwise discriminate against an employee becausehe has filed charges or given testimony under this Act; .. .That the Respondent was deeply concerned over the fact that Dominguez andTamayo were named in the complaint, which was piedicated upon charges filed ontheir behalf, is found in the statements of its counsel "on many occasions, some ofwhich have been set, forth herein above.As the Trial Examiner sees it the fact thatthey wereina sense"litigants" (as the Respondent dubbed then) was what con-cerned the Respondent's officers and was the reason for their refusal to rehire themuntil they withdrew from the proceedings herein. -In the considered opinion of theTrial Examiner the Respondent's conduct in this regard was violative- of the Act.The Board was faced with a somewhat similar situation inthe Vogue Lingerie, Inc.,case.26 - In that case the General Counsel did not allege a violation of Section8(a)(4); however, theBoardfound a violation of Section 8(a)(1).Following ex-cerpt from this case is set forth below.-1.Contrary to the Trial Examiner, we find that the Respondent violated theAct by discharging Sylvia Robison on August 21, 1957, because the Union filedan unfair labor practice charge on her behalf.Robison was first discharged by the Respondent on August 7, -1957, foralleged economic reasons.On August 19, 1957, the Union filed a charge on herbehalf, alleging that Robison was discharged for engaging in union activities.On August 20,_ 1957, Union Organizer Wollk, who authorized the filing of thecharge,met with Plant Manager Greenberg to discuss Robison's discharge.Wollk contended that Robison was unlawfully. discharged and threatened to fileunfair labor practice charges against the Respondent, if she were not reinstated.Greenberg had no knowledge that a charge- had been filed and agreed to Wollk'ssuggestion that Robison be reinstated to a nonsupervisory job.. Later that day,on August 20, Greenberg received by registered mail a copy, of the charge filedby the Union on August 19, 1957. Robison -reported for work on August 21,but about 2 or 3 hours later Greenberg, having learned that she had reported,discharged her.'Greenberg admits that the reason for this discharge was thefact that a charge had been filed.Although-Wollk's threat to file unfair labor practice charges. if Robison werenot reinstated may have carried the implication that-charges would not be filedif she were reinstated, agreements between private parties with respect to unfairlabor practice charges cannot restrict the jurisdiction of the Board.The Boardmay process any case involving an unfair labor practice when in its'discretion itis necessary to protect the public rights as definedin theAct; 2 and we believeit isnecessary here.Accordingly, Robison's rightto anadjudication of her caseby the Board is not foreclosed by any -agreement .between Wollk and Greenbergto the contrary.[Emphasis supplied.]While it is true that the complaint did not allege' a violation of Section8(a) (4), the Respondent's conduct may be held to constitute a violation of Sec-tion 8(a) (1), which was alleged in the complaint .3Contrary to the TrialExaminer; 'it is clear from a mere reading of the Intermediate Report thatparties litigated the issue,of whether,Robison was discharged because-a chargehad been filed. In view of the Respondent's discharge of Robison on August 212N L R:B . v.WaltDisney Productions;146 F: 2d 44 (C.A. 9), cert.denied 324U.S. 877.' L.3N LR B. v.Newark Morning LedgerCo., 120 F. 2d 262, 267 (C.A 3), cert. denied314 U S. 693. '25 See statement of Respondent's counsel,supra26 VogueLingerie, Inc,123 NLRB 1009 PENINSULAR & OCCIDENTAL STEAMSHIP CO., ETC.-37for the admitted reason that a charge had been filed on her behalf, and in viewof the fact that Robison occupied an employee status at that time,4 we find thatthe Respondent interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section7 of the Act,in violation of Section8(a)(1) of the Act.In view of the fact that Robison was actually rehired for 2 or 3 hours in a non-supervisory status before being discharged,we reject the Trial Examiner's findingsthat the agreement to rehire her was not consummated, and Robison was a super-visor at all material times.The Trial Examiner desires to point out that the Board -is concerned with thepublic interest and not private agreements between the parties.Hence any agree-ment between Dominguez and Tamayo and the Respondent's officers as to the-with-drawal of the charges herein is of no avail to the Respondent as a defense to itsconduct in this regard.,In view of all of the foregoing, the Trial Examiner finds that by the conduct de-scribed and found above the Respondent interfered with, restrained, and.coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, in.viola-tion of Section 8(a)(1), (3), and (4) of the Act.D. The allegedviolationof Section 8(a) (5) of the ActAs indicated above, the Union was certified by the Board as the exclusive collective-bargaining representative of the, Respondent's employees in the unit found appropri-ate by the Board in Case No. 12-RC-241 (120 NLRB 1097), on June 27, 1958.The unit found appropriate by the Board was as follows:visors as defined in the Act.On December 31, 1958, the Trial Examiner granted the General Counsel's motionto amend the complaint by including therein,inter alia,the following allegations:13.All unlicensed personnel employed aboard theS.S. FloridaandS.S. SouthernCross,excluding licensed personnel, pursers and radio operators, and,supervisorsas,defined in the Act, constitute an appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.14.--On or about June 19, 1958, a majority of the employees of the Respondent inthe unit described above in paragraph 13, by an election conducted by theTwelfth Regional Office of the National Labor Relations Board in its casedocketed as 12-RC-241, designated or selected the Union as their representativefor the purpose. of collective bargaining with the Respondent.15.At all times since June 27, 1958, the Union has been the certified representa-tive for the purpose of collective bargaining of a majority of employees in saidunit, and by virtue of Section 9(a) of the Act, has been, and is now, the ex-clusive representative of all the employees in said unit for the purpose of collec-tive bargaining in respect to rates of pay, wages, hours of_ employment, andother working conditions of employment.16. ' .On or about June 27, 1958, and at all times thereafter, Respondent refused,and continues to ,fail and refuse, to, bargain collectively with the Union as theexclusive certified representative of the employees in the unit described inparagraph 13 above.S17.By the acts described in paragraph 16 above, Respondents did engage in, and isthereby engaging in, unfair labor practices within the meaning of Section8(a)(5) of the Act.On January 9, 1959, the Respondent filed its answer td the amended complaint inwhich it denied in part and admitted,inter alia,paragraph 16 of the amendments tothe complaint as set forth immediately above., '-At the hearing herein the parties entered into the following stipulation:It is 'hereby "agr^'d and stipulated in Case No. 12-CA'-255,'by and'betweenthe parties, that:All unlicensed personnel employed aboard the SSFloridaand SSSouthernCross,excluding licensed personnel, pursers, and radio operators,' and super- 38:DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Peninsular&Occidental Steamship Company has at all times since issu-ance of the certification on June 27,1958 by the National Labor RelationsBoard in CaseNo. 12-RC-241,refused to meet with the Seafarers InternationalUnion of North America, Atlantic & Gulf District,AFL-CIO,for the purposeof collective bargaining;has refused to recognize the jurisdiction of the NationalLabor Relations Board;and has refused to recognize the Seafarers InternationalUnion ofNorth America, Atlantic'&.Gulf District,AFL-CIO,as the certifiedcollective bargaining agent as set forth in the aforesaid certification.The' Green Trading Company,at all times since June27, 1958,has refusedto recognize the Seafarers International Union of North America, Atlantic &Gulf District,AFL-CIO,as the certified bargaining agent as set forth in theaforesaid certification;has refused to recognize the jurisdiction of the NationalLaborRelations Board over its operations.However,after the issuance of thecertification,and specifically from August 5, 1958 through December 12, 1958,meetings were held between Green Trading Company and the Union with theviewto negotiating a collective bargaining agreement.During the course ofthese meetings the Union submitted a written proposal to Green Trading Com-pany and Green Trading Company counteredby thesubmission of a writtenproposal to the Union.In the proposal submittedby theGreen Trading Com-pany it indicated its willingness to recognize the Union as the sole and exclusivebargaining representative for the unlicensed personnel employed by it inasmuchas a majority of said unlicensed personnel had indicated that they wished theUnion to bargain for them.This same proposal also provided that the recogni-tion of the Union would not be based upon its certificationby theNationalLabor Relations Board as the bargaining representative because the Companydid not recognize the jurisdiction of such Board over its operations.The Peninsular&Occidental Steamship Company has refused to enter intoany collective bargaining contract with the Union.However, since under thetime charter on theSS "FLORIDA"P & 0 was obligated to pay Green anamount sufficient to reimburse Green for the payment of the crew wages, P & 0did offer to permit Union representatives to examine its books to satisfy them-selves independently as to P & O's inability to pay Green more under the charterto in turn enable Green to increase wages and other benefits.Upon all of the foregoing the Trial Examiner finds that since"On or about June 27,1958,and at all times thereafter Respondent refused,and continues to fail and re-fuse, to bargain collectively with the Union as the exclusive certified representativeof the employees in the unit described above,"and thereby committed an unfairlabor practice within the meaning of Section 8(a) (5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of Respondent set forth in section III, above, occurring in connectionwith the operations of the Respondent, described in section I, above, has a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tends to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(1), (3), (4), and (5) of the Act, the Trial Examiner shall recom-mend that it cease and desist from such conduct and take certain affirmative andremedial action designed to effectuate the policies of the Act.The Trial Examiner has found above that the Respondent engaged in conductviolative of Section 8 (a) (1) and (3) of the Act twice as regards the hire and tenureof employment of six employees including Jose L. Dominguez and Luis Tamayo.They were first discharged, along with'other employees named above, in Miami,Florida, on or about November 12, 1957. For reasons set forth above they alongwith others were permitted to go back to work on the SSFloridafor a run to Nassau,the Bahamas.Upon arrival all of those named above were effectively and finallydischarged on or about November 17, 1957.The record shows and the Trial Examiner has found above that the Respondenton or about December 12, 1958, again interfered with, restrained, and coerced itsemployees within the meaning of Section 8(a)(1), (3), and (4) of the Act, by con-ditioning the reemployment of Luis Tamayo and Jose L. Dominguez upon, theirwithdrawal of charges filed on their behalf with the Board, and cease being "liti-gants," so to speak, in this proceeding.The record also shows and, the TrialExaminer has found above that Tamayo and Dominguez acceded to the Respond- PENINSULAR & OCCIDENTAL STEAMSHIP CO., ETC.,39ent's conditions of reemployment.on a date uncertain in December 1958.Even so,effectuation of the policies of the Act requiresa positive, effective, and affirmativeorder of reinstatement as to them,as regards this separate and'distinct violation ofSection 8(a)(4) of the Act. Suffice it to say that this issue. is - disposed'of under"The Remedy" recommended for the 8(a) (3) violations of the Act. It will thereforebe recommended that the Respondent offer Luis Tamaya and Jose L. Dominguezimmediate and full reinstatement to their former jobs with all customary rights andprivileges, and make them whole, in accordance with the Board's usual policies, forany wage losses incurred as a result of discrimination against them.Further dis-cussion regarding Tamayo and Dominguez follows below.In passing, the Trial Examiner desifes to point out that he has deliberately setforth above a resume and comment on his recommendation as to Tamayo andDominguez "out of turn," for the purpose of a better understanding of what followsbelow, in regard to his findings as to violations of Section 8(a) (1), (3), and (5) ofthe Act.Itwill be recommended that the Respondent offer immediate and full reinstate-ment to the following named employees to their former or substantially equivalentpositions without prejudice to their seniority or other rights and privileges: AbelardoNavarra, Luis Tamayo, Jose L. Dominguez, Angel Maya, Juan Poveda, Jose Pena,Ubaldo Diaz, and Melciades Castro, and make them whole for any loss of pay suf-fered as a result of the discrimination against them, by payment to each of them ofa sum of money- equal to that which he would have earned from the date of thediscrimination to the date of the offer of reinstatement, less net earnings, to becomputed on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, 291-294. Earnings in any one particularquarter shall have no effect upon the backpay liability for any other such period.Itwill also be recommended that the Respondent preserve and make available to theBoard, upon request, payroll and other records to facilitate the checking of backpaydue.Having found that the Respondent has refused to bargain collectively with theUnion, it will be recommended that upon request it bargain collectively with theUnion in respect to wages, hours, and other terms and conditions of employmentaffecting employees within the appropriate unit and, if an understanding is reached,embody such understanding in a signed agreement.The character and scope of the unfair labor practices engaged in by the Respond-ent indicate an intent to defeat self-organization of its employees in the unit foundappropriate by the Board in the "R" case. It will therefore be recommended thatthe Respondent cease and desist from in any manner interfering with, restraining, andcoercing its employees in the exercise of rights guaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Seafarers' International Union of North America, Atlantic and Gulf District,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.By interfering with,restraining,and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent has engaged in andis engagingin unfairlabor practices within the meaning of Section 8(a)(1) of the Act.3.By discriminating in regard to the hire and tenure of employment of AbelardoNavarra, Luis Tamayo, Jose L. Dominguez, Angel Maya, Juan Poveda, Jose Pena,Ubaldo Diaz, and Melciades Castro, thereby discouraging membership in a labororganization, the Respondent has engaged in unfair labor practices within the mean-ing of Section 8(a) (3) of the Act.4.By discriminating against Jose L. Dominguez and Luis Tamavo in the mannerdescribed in section III and "The Remedy" above because they had filed chargesunder the Act the Respondent has engaged in unfair labor practices within themeaningof Section 8(a)(4) of the Act.5.All unlicensedpersonnelemployed aboard the SSFloridaand SSSouthernCross,excluding licensed personnel, pursers, and supervisors as defined in the Act,constitute an appropriate unit for the purposes of collective bargaining within themeaningof Section 9(b) of the Act.6.The aforesaid labor organization on June 27, 1958, was and at all times there-after has been, the exclusive representative of all employees in the above-describedunitfor the purposes of collective bargaining within the meaning of Section 9(a)of the Act.7.By refusing to bargain collectively with said labor organization as the exclusiverepresentative of its employeesin anappropriate unit, the Respondent has engaged 40DECISIONSOF NATIONALLABOR RELATIONS BOARDin and is engaging in unfair labor practices within the meaning of Section 8(a) (5)of,the Act.8.By interrogating employees as to their membership in and activities on behalfof the Union,and at the same time making notations of their answers on a preparedlist;by telling employees that the ownersof the SSFloridadid, not wanta union onboard the ship; by telling theemployees-that 'is, the unlicensedpersonnel of thecrew-that if they -joined the Union they would be discharged; by discharging em-ployees because they had joined the Union; by refusingto bargainwith the Union,-the certifiedbargaining representative of its unlicensed-personnel(i.e. employees);and for reasonsset forth above in "TheRemedy"in regard to violation of Section8(a)(4) of the Act,regardingTamayoand Dominguez,the Respondent has inter-fered with,restrained,and coerced its employees-in the exerciseof therights guar-anteed inSection 7 of the Act.and therebyhas engaged in and is engaging in unfairlabor practiceswithin themeaning of Section8(a)(1) of the Act.9.Theaforesaid unfair laborpracticesaffect commercewithin themeaning ofSection 2(6) and (7) of-the Act.[Recommendations omitted from publication.]UpholsterersFrame & Bedding Workers Twin City LocalNo. 61,affiliatedwith Upholsterers'International Union ofNorth America,AFL-CIOandMinneapolis House FurnishingCompanyUpholsterersFrame & Bedding Workers Twin City LocalUnion No. 61,affiliated with Upholsterers'International Unionof North America,AFL-CIOandAllied Central Stores, Inc. ofMissouri d/b/a L.S. Donaldson Company.Cases Nos. 18-CC-76-1 and 18-CC-76-2. July 11, 1961DECISION AND ORDEROn April 27, 1960, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, and on July 7,1960, Addendum thereto, finding that the Respondent had engagedin and was engaging in certain unfair labor practices and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the Intermediate Report attached hereto.TheTrial Examiner also found that the Respondent did not engage incertain other unfair labor practices and recommended that the com-plaint be dismissed with respect thereto.Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error 'was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner to the extent consistent with our Decisionherein.132 NLRB No. 2.